DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
rows of storage racks
express delivery conveying device
express deliveries
scanning device
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
rows of storage racks
express delivery conveying device
express deliveries
controller
scanning device
as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
ABSTRACT
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

SPECIFICATION
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
There are several instances of run-on sentences and improper grammar.  Some of the instances are pointed out below.  Applicant is encouraged to review and revise the entire specification as appropriate.
Para. 0002: The sentence beginning with “When a delivery” is a run-on sentence.  Applicant should put a period after “express delivery” in line 6, and begin a new sentence.  The sentence, “People are usually used to use unit cabinets” is unclear.  This needs to be revised.  Does Applicant mean, “People usually use cabinets”?  
Para. 0005: The sentence beginning with “Since the storage and warehousing-in” is a run-on sentence and needs to be revised.
Para. 0022-0028: Applicant does not include any reference numbers to describe the features of this portion of the detailed description, making it unclear.  Some of the described features are claimed.  Applicant should include reference numbers in this portion of the detailed description for clarity.
Para. 0027: The sentence beginning with “In the storage and pickup apparatus” is unclear and is a run-on sentence.  Also, Applicant should revise “on the basis of providing” in line 2.  The sentence needs to be revised.  Applicant should also revise all instances of “on the basis of”, for clarity.
Para. 0029-0030: Applicant describes several features, such as the rows of storage racks, express delivery conveying device, and controller, which are not given reference numbers in the drawings.  These not numbered but claimed features make the paragraphs are unclear.
Para. 0036:  “If it is detected that there is an express delivery in the temporary storage unit, the controller controls the express delivery conveying device to reach the temporary storage unit and complete the express delivery warehousing-in operation.” is unclear.  Is the express delivery an “item” being delivered?  If there is an item or express delivery that is detected in the temporary storage unit, why is the conveying device being controlled to reach the temporary storage unit?  It seems as though the controller would not control the conveying device to reach a temporary storage unit if there is an article already detected there.  Instead, it seems as though the conveying device would find an empty temporary storage unit, and delivery the item into the empty temporary storage unit.  The next sentence is also unclear.  If there is no detected express delivery (which Examiner understands to be an “article” or “item”) in the temporary storage unit, then the controller should control the conveying device to deliver the express delivery into the temporary storage unit into that unit.  Also, what process is being described in this part of the paragraph, inputting an item to be stored, or delivering an item outside of the delivery storage and pickup apparatus?  Applicant needs to clarify the paragraph.
Para. 0039: Which storage unit is the controller searching for a designated express delivery?
Para. 0041: The sentence beginning with “As illustrated in Fig. 4”, is a run-on sentence.  The sentence should end after, “units 8”, in line 2.  
Para. 0054: The first sentence is a run-on sentence.  The sentence should end after, “units 8”, in line 2.  
The above are a few examples of unclear language.  Applicant needs to review and revise the entire specification as appropriate.   
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step should be separated by a line indentation.  37 CFR 1.75(i); MPEP 608.01(m).  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Relative to claim 1, the: plurality of rows of storage racks, express delivery conveying delivery device, controller connected to the express delivery conveying device, storage units provided on the storage racks, are not clear since these features are not clearly shown in the figures. 
The phrase, “express delivery conveying device provided in the case” is unclear.  What is the difference between the “temporary storage units” and the “storage units” of line 17?  It is unclear as to whether these elements are the same.  Applicant needs to clarify the difference between these elements.  Here is an example of claim 1.
“A storage and pickup apparatus with batch express delivery storage and reserved express delivery pickup functions, the storage and pickup apparatus comprising: 
a case with a polygonal cross section; 
an express delivery conveying device arranged inside the case; 
a plurality of rows of storage racks distributed around the express delivery conveying device;
a plurality of storage units, and a plurality of temporary storage units arranged on the storage racks; 
a controller electrically connected with the express delivery conveying device; 
a storage and pickup port arranged on the case; the storage and pickup port comprising a cabinet door, the cabinet door being electrically connected with the controller and being capable of being opened or closed under the control of the controller; 
wherein the express delivery conveying device is controlled by the controller to move back and forth between the storage and pickup port and the storage units to realize warehousing-in and warehousing-out operations of express deliveries; 
the apparatus further comprising:
a plurality of temporary storage cabinet doors each corresponding to the plurality of temporary storage units respectively arranged on the case; 
wherein the plurality of temporary storage cabinet doors are electrically connected to the controller and are capable of being opened or closed under the control of the controller for temporary storage or pickup of express deliveries; and 
the express delivery conveying device is capable of: 
conveying express deliveries in the temporary storage units to the storage units, or 
conveying express deliveries in the storage units to the temporary storage units under the control of the controller.”?


Relative to dependent claims 2-5, Applicant should change, “The storage and pickup apparatus with batch express delivery storage and reserved express delivery pickup functions according to claim 1,” to “The storage and pickup apparatus of claim 1”, for clarity and precision.
  
Relative to claim 2, does Applicant mean: “The storage and pickup apparatus of claim 1, further comprising operation and display device arranged on the case, 
wherein the plurality of temporary storage units are arranged on the storage racks on the left side and/or right side of the operation and display device, and the plurality of temporary storage units are arranged sequentially from top to bottom.”?

Relative to claims 6 and 8, it is not clear as to whether the claims are intended to be dependent or independent claims.  The claims are written as dependent claims.  Applicant needs to rewrite the claims into proper independent or dependent form for clarity.  That is, if the claim is intended to be independent, the claim should list out each included element instead of reciting “according to claim 1”.  The claims are being interpreted as dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, and 8 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Tovey et al (US PG. Pub. 2020/0239229) in view of Sun (CN 108402866 A). Relative to claims 1-3, and 5-6, Tovey discloses: 
(claim 1) a storage and pickup apparatus (100)(Fig. 1A) with batch express delivery storage and reserved express delivery pickup functions (Para. 0018), comprising a case with a polygonal cross section (see housing of Ref. 100)(Para. 0018)(Fig. 1A), 
an express delivery conveying device (122, 125)(Fig. 1A) provided in the case (see case of Ref. 100), a plurality of rows of storage racks (see each level within storage unit, 152, which can be arranged on multiple interior walls of Ref. 100)(Fig. 1B) distributed around the express delivery conveying device (122, 125)(Para. 0024) and 
a controller (470)(Fig. 4) electrically connected with the express delivery conveying device (122, 125)(Para. 0042), 
a plurality of storage units (see storage compartments formed by shelves, 156 of units, 152)(Fig. 1B) being provided on the storage racks (Ref. 152), a storage and pickup port (110)(Fig. 1A) with a cabinet door (see door of opening, Ref. 110) being provided in the case (100), the cabinet door (door of Ref. 110) being electrically connected with the controller and being capable of being opened or closed to open or close the storage and pickup port (110) under the control of the controller (Para. 0031),
the express delivery conveying device (122, 125) being controlled by the controller (470)(Fig. 4) and moving back and forth between the storage and pickup port (110) and the storage units (156) to realize warehousing-in and warehousing-out operations of express deliveries (Para. 0019; 0023), 
(claim 2) wherein an operation and display device (300)(Fig. 3) is provided on the case (100)(Fig. 3, 1A).

Relative to claim 8, the disclosure of Tovey includes: 
(claim 8) the storage and pickup apparatus (100) further comprising a wireless Internet access module (Para. 0050), the controller (470) being communicatively connected with a server (410)(Fig. 4) through the wireless Internet access module (Para. 0034; 0050), the user having a mobile terminal communicatively connected with the server (410)(Para. 0045), the express delivery pickup method comprising the following steps:
1) inputting, by the user, a reserved express delivery pickup instruction (Para. 0033; 0044); and after the reserved express delivery pickup instruction is received, issuing, by the server (410), an instruction to the controller (470)(Para. 0033; 0036);
2) searching for, by the controller (470), the designated express delivery in the storage unit (156)(Fig. 1B)(Para. 0040);
4) before the user arrives at the storage and pickup apparatus (100), inputting an express delivery pickup instruction to the controller (470).
Tovey does not expressly disclose: a plurality of temporary storage units are provided on the storage racks, temporary storage cabinet doors corresponding to the temporary storage units one to one are provided on the case, the temporary storage cabinet doors are electrically connected with the controller and are capable of being opened or closed under the control of the controller for temporary storage or pickup of express deliveries, and 
the express delivery conveying device is capable of conveying express deliveries in the temporary storage units to the storage units or conveying express deliveries in the storage units to the temporary storage units under the control of the controller; 
the plurality of temporary storage units are provided on the storage racks on the left side and/or right side of the operation and display device, and the plurality of temporary storage units are arranged sequentially from top to bottom; and
(claim 3) the size of the plurality of temporary storage units is the same; 
(claim 8) 1) inputting, by the user, a reserved express delivery pickup instruction at the mobile terminal
3) controlling, by the controller, the express delivery conveying device to convey the designated express delivery in the storage unit to the temporary storage unit;
5) controlling, by the controller, the temporary storage cabinet door corresponding to the temporary storage unit to be opened for picking up the express delivery; and
6) picking up, by the user, the express delivery and closing the temporary storage cabinet door.
Sun teaches: (claim 1) a plurality of temporary storage units (24, 26)(Fig. 6) are provided on the storage racks (storage racks are not shown are inherently included), temporary storage cabinet doors (doors to cabinets, Ref. 24, Ref. 26, are not shown but are inherently included) corresponding to the temporary storage units (24, 26) one to one are provided on the case (see case of express delivery and self-pickup terminal system)(Fig. 2), the temporary storage cabinet doors (doors of Ref. 24, 26) are electrically connected with the controller (6)(Fig. 2) and are capable of being opened or closed under the control of the controller (6)(Fig. 2) for temporary storage or pickup of express deliveries (the controller opening and closing the doors is inherently included; Para. 0063-0064), and 
the express delivery conveying device (three axis mechanism, 19, 21)(Fig. 5) is capable of conveying express deliveries in the temporary storage units (24, 26) to the storage units (23) or conveying express deliveries in the storage units (23) to the temporary storage units (24, 26) under the control of the controller (see Ref. 6 and control assembly of three-axis mechanism; Para. 0048)(Para. 0048; 0057); 
(claim 2) the plurality of temporary storage units (24, 26)(Fig. 6) are provided on the storage racks on the left side and/or right side of the operation and display device (see Ref. 4 which has display screen)(Para. 0047)(Fig. 6);
(claim 8) 1) inputting, by the user (“pickup person”), a reserved express delivery pickup instruction at the mobile terminal (“mobile device”)(Para 0061);
3) controlling, by the controller (Ref. 6 and control assembly of three-axis mechanism; Para. 0048), the express delivery conveying device (three axis mechanism)(Para. 0047) to convey the designated express delivery in the storage unit (23) to the temporary storage unit (24, 26)(Para. 0057);
5) controlling, by the controller (Ref. 6 and control assembly of three-axis mechanism; Para. 0048), the temporary storage cabinet door (doors of Ref. 24, 26, inherently included but not shown) corresponding to the temporary storage unit (24, 26) to be opened for picking up the express delivery (automatically opening doors is inherently included in order for pickup person to retrieve or deposit packages to and from the system; Para. 0063-0064; 0030; see package is released from cabinet); and
6) picking up, by the user (“pickup person”), the express delivery and closing the temporary storage cabinet door (closing the cabinet door, 24, 26, is not shown but included when pickup person ends the operation)(Para. 0064).
Sun teaches the plurality of temporary storage units provided on the storage racks, temporary storage cabinet doors corresponding to the temporary storage units; controlling, by the controller, the express delivery conveying device to convey the designated express delivery in the storage unit to the temporary storage unit, for the purpose of providing a system and method for express distribution and self-collection terminal that convenient, fast, reliable, and considers factors such as package information and size (Para. 0008).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the device of Tovey with the plurality of temporary storage units provided on the storage racks, temporary storage cabinet doors corresponding to the temporary storage units, as taught in Sun, for the purpose of providing a system and method for express distribution and self-collection terminal that convenient, fast, reliable, and considers factors such as package information and size.

Relative to claims 2 and 3, Tovis in view of Sun does not expressly disclose: the plurality of temporary storage units (24, 26) are arranged sequentially from top to bottom; or the size of the plurality of temporary storage units is the same.
Tovis in view of Sun can be modified to include a plurality of temporary storage units (24, 26) that are arranged sequentially from top to bottom, and the size of the plurality of temporary storage units is the same as an obvious matter of design choice based on the user’s preference. The location or arrangement of the cabinets (24, 26) on the pickup terminal is flexible, and can be configured to suit the user’s needs (see Fig. 6; 0012).  Configuring the storage units (24, 26) to be the same size is obvious based on the needs of the system, for instance if the pickup terminal is used for similar types of articles.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Tovis in view of Sun, so that the plurality of temporary storage units (24, 26) are arranged sequentially from top to bottom; and the size of the plurality of temporary storage units is the same, as an obvious matter of design choice based on the user’s preference, since the location and arrangement of the temporary storage units is flexible, and can be easily adapted based on the various needs of the system.  See MPEP §2144.04

	
Claim(s) 4, 5, 7, and 9 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Tovey in view of Sun as applied to claim 1 above, and further in view of Cassady et al (US Patent No. 9,120,624).  Relative to claims 4 and 7, Tovey in view of Sun discloses all claim limitations mentioned above, including: (claim 9) the storage and pickup apparatus comprises a scanning device (Sun, “optical camera”) configured to calculate the size of the express delivery when the express delivery is warehoused in, and the scanning device (“optical camera”) is in information communication with the controller (Sun, 6)(Sun, Para. 0056);
before step 3), the controller (Sun, 6)(Fig. 2) extracts the size information of the designated express delivery and calculates whether the designated express delivery is capable of being put into the temporary storage unit (24, 26)(Sun, Para. 0056-0057);
if the designated express delivery is capable of being put into the temporary storage unit (24, 26), step 3) to step 6) are continuously executed (Para. 0056-0057).
Tovis in view of Sun does not expressly disclose: 
(claim 4) the temporary storage units comprise first-size units, second-size units and third-size units, the storage space of the first-size units and the storage space of the second-size units are larger than the storage space of the third-size units, and the storage space of the first-size units is larger than the storage space of the second-size units; 
(claim 5) the first-size units, the second-size units and the third-size units are arranged sequentially from top to bottom;
(claim 7) the temporary storage units comprise first-size units, second-size units and third-size units, the storage space of the first-size units and the storage space of the second-size units are larger than the storage space of the third-size units, and the storage space of the first-size units is larger than the storage space of the second-size units; and 
before step 2), the user selects the temporary storage unit with the corresponding size according to the size of the express delivery; and
(claim 9) if the designated express delivery is not capable of being put into the temporary storage unit, step 3) is stopped from being executed, and feedback information is sent to the mobile terminal of the user.
Cassidy teaches: (claim 4) the temporary storage units comprise first-size units (13)(Fig. 1), second-size units (13)(Fig. 1) and third-size units (13)(Fig. 1; see various size compartments, 13, comprising at least three different sizes, for instance, bottom compartment near Ref. 9 is largest, top compartments near Ref. 12 are smaller than bottom compartment, and middle compartments behind doors, 12, are smaller than top compartment)(Fig. 1), the storage space of the first-size units (see bottom compartment, Ref. 13, near Ref. 9) and the storage space of the second-size units (see Ref. 13. near Ref. 12, at top) are larger than the storage space of the third-size units (see middle Ref. 13, which are behind doors, 12), and the storage space of the first-size units (13) is larger than the storage space of the second-size units (13)(see various size Ref. 13, which are behind Ref. 12, stacked vertically along Ref. 9)(Col. 7, lines 15-26); 
(claim 5) the first-size units (13), the second-size units (13) and the third-size units (13) are arranged between the top and bottom of housing, 11, along panel, 9)(Fig. 1); 
(claim 7) the temporary storage units comprise first-size units (13), second-size units (13) and third-size units (13), the storage space of the first-size units and the storage space of the second-size units are larger than the storage space of the third-size units (see various sized storage compartments, 13, vertically arranged, behind doors, 12)(Fig. 1), and the storage space of the first-size units (13) is larger than the storage space of the second-size units (13)(Fig. 1)(Col. 7, lines 20-27); and 
before step 2), the user (user) selects the temporary storage unit (13) with the corresponding size according to the size of the express delivery (Col. 8, lines 17-35); 
(claim 9) if the designated express delivery is not capable of being put into the temporary storage unit (13)(Fig. 1-2), step 3) is stopped from being executed, and feedback information is sent to the terminal of the user (Col. 8, lines 38-47). 
Cassady teaches the: temporary storage units comprising first-size units, second-size units and third-size units, and the user selects the temporary storage unit with the corresponding size according to the size of the express delivery; and stopping and sending feedback information to the user mentioned above, for the purpose of providing and item storage and retrieval system that allows drop-off, pickup, and/or storage or packages that is entirely automated, secure, and convenient (Col. 1, lines 5-29).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Tovis in view of Sun with the different size temporary storage units, and sending feedback to the user if the express delivery is not capable of being put into the temporary storage unit, as taught in Cassady for the purpose of providing and item storage and retrieval system that allows drop-off, pickup, and/or storage or packages that is entirely automated, secure, and convenient.

Relative to claims 5 and 9, Tovis in view of Sun does not expressly disclose: the first-size units, the second-size units and the third-size units are arranged sequentially from top to bottom; or the feedback information if the package can’t fit is sent to a mobile terminal of the user.
Tovis in view of Sun can be modified so that the first-size units (see Ref. 13 which is behind Ref. 12, at the bottom near Ref. 9), the second-size units (see top Ref. 13, behind Ref. 12) and the third-size units (see middle Ref. 13, behind Ref. 12) are arranged sequentially from top to bottom, as an obvious matter of design choice based on the user’s preference.  The arrangement of the various sized storage units (13) behind doors (12) is flexible, requires no additional skill, and can be changed to accommodate the user’s needs.

Relative to claim 9, Sun discloses sending feedback information to a user (pickup person) to interact with the user regarding placement and pickup of packages, and other important information to facilitate in loading and unloading packages (Para. 0061; 0025). 
Tovis in view of Sun and Cassidy can be modified to send the feedback information to the user’s mobile device such as in Sun, in addition to displaying feedback on the user interface such as in Cassady (Col. 8, lines 18-49), since mobile device of Sun already communicates feedback information regarding the picking up and dropping off of packages.  
Moreover, it is well-known in the art of automated storage and retrieval terminals, or kiosks, to send feedback messages to a user’s mobile device in place of or in addition to the display of a kiosk user interface such as the interface (10)(Fig. 1-2) in Cassady. See MPEP §2144.03
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Tovis in view of Sun and Cassady so that the first-size units, the second-size units and the third-size units are arranged sequentially from top to bottom; and the feedback information if the package can’t fit is sent to a mobile terminal of the user, as an obvious matter of design choice based on the user’s preference, and since the system of Sun already communicates feedback to the user regarding package pickup and/or drop off via the user’s mobile device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655